Citation Nr: 1422939	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

An August 2010 Board decision denied the appellant's claim.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2011 Joint Motion For Remand requested that the Court vacate the Board's August 2010 decision that denied the Veteran's claim.  On May 5, 2011 the Court promulgated an Order that granted the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2001 RO decision denied the Veteran's application to reopen the claim of entitlement to service connection for left leg disability.

2.  Evidence received subsequent to the June 2001 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied the Veteran's application to reopen the claim of entitlement to service connection for left leg disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the June 2001 RO decision is new and material, and the Veteran's claim of entitlement to service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim, any deficiency as to VA's duties to notify and assist is rendered moot.

A June 2001 RO decision denied the Veteran's application to reopen the claim of entitlement to service connection for left leg disability.  The June 2001 RO decision is the last final denial of the Veteran's claim.  See May 2011 Joint Motion For Remand, page 1.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

The Veteran's service treatment records include an August 1944 record indicating chronic "tinea corporis" of the feet, legs, thighs, abdomen, buttocks, and right axilla.  The Veteran's April 1946 separation physical examination report indicates that his feet were normal but the Veteran indicated that his feet were infected in 1943.  Post-service private medical records have indicated varicosities of the left leg, cellulitis of the left leg, and an infection of the lower left leg.  The earliest evidence of post-service chronic left leg disability (left leg cellulitis) is January 1969.

In a December 2001 letter, the Veteran's private physician essentially stated that, following a review of the Veteran's service medical records, it was his opinion that the Veteran's current left lower extremity problems were related to his active military service.

The Board here observes that the Shade case was issued just shortly following the Board's October 2010 decision.  Based on the Court's language in Shade, the Board finds that the Veteran's private physician's December 2001 letter "triggers" VA's duty to assist to provide a medical opinion in this case.  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for left leg disability, and, the claim is reopened.


REMAND

While new and material evidence has been received to reopen the claim, whether the Veteran has current left leg disability that is related to service is a medical question and requires medical expertise. See Colvin v. Derwinksi, 1 Vet. App. 171, 175 (1991) (the Board may not substitute its own opinion for that of a medical expert).  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since January 22, 2002, and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his left leg disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current left lower extremity disability (including orthopedic, neurological, dermatological, and infectious disease) that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service.

Rationale for all requested opinions must  be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


